FILED
                           NOT FOR PUBLICATION                                APR 18 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


MIKE MURPHY,                                     No. 08-35363

             Petitioner - Appellant,             D.C. No. 3:07-CV-00536-BLW

  v.
                                                 MEMORANDUM*
BUTCH OTTER, Idaho Governor; et al.,

             Respondents - Appellees.


                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                            Submitted April 14, 2011**
                               Seattle, Washington

Before: KLEINFELD, TASHIMA, and SILVERMAN, Circuit Judges.

       Idaho state prisoner Mike Murphy appeals the district court’s summary

dismissal of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28

U.S.C. § 2253 and we dismiss the appeal as moot.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         -2-

      Murphy contends that the State violated his rights under the Convention on

the Transfer of Sentenced Persons, March 21, 1983, 35 U.S.T. 2867, the Treaty

Between the United States of America and Canada on the Execution of Penal

Sentences, U.S.-Can., March 2, 1977, 30 U.S.T. 6263, and the Fourteenth

Amendment’s Due Process Clause. In his opening brief and supplemental opening

brief on appeal, Murphy only argued the State’s failure to issue a decision on his

transfer application. We decline to address other issues not raised in the opening

brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal,

arguments not raised by a party in its opening brief are deemed waived.”).

      After Murphy filed his supplemental opening brief, but before the State filed

its answering brief, the Governor of Idaho issued his decision denying Murphy’s

transfer application. Because Murphy has already received the relief he seeks—a

decision on his application—we cannot grant any effectual relief and this appeal is

moot. See Calderon v. Moore, 518 U.S. 149, 150 (1996).

      Accordingly, this appeal is DISMISSED. The State’s February 28, 2011

Motion to Expand the Record on Appeal is GRANTED. Murphy’s March 15,

2011 Motion for Extension of Time to Object to Motion to Expand the Record is

GRANTED, and his Objection to Motion to Expand the Record is filed. The

State’s March 17, 2011 Motion to Strike is DENIED as moot.